Citation Nr: 1232503	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as PTSD, situational anxiety, and/or depression, to include as secondary to service-connected lumbosacral strain with mild degenerative changes at L4-L5.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for psychiatric disability.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010. 

The Board notes that, in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  An April 2011 letter informed the Veteran that his hearing was scheduled in June 2011.  Although the hearing notification was sent to his current address of record and was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing.  Noting that the Veteran had recently been hospitalized, the RO contacted the Veteran by telephone in June 2011; he stated that he did not attend the hearing because he thought it was scheduled for two days after the actual scheduled date.  He also indicated that his address had not changed.  He requested that the hearing be rescheduled.  Examples of good cause for requesting a new hearing date include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  See 38 C.F.R. § 20.704(c) (2011).  As neither the Veteran nor his representative has offered any good cause or explanation for failing to appear at the hearing, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

In May 2012, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In June 2012, the Board reopened the previously denied claim for service connection for psychiatric disability, and remanded the claim for service connection, on the merits, to RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim for service connection for psychiatric disability (as reflected in a July 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is being remanded again to the RO.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board points out that in August 2012 the Veteran submitted an informal claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected back disability.  A review of the record reveals that the Veteran was denied a claim for a TDIU by RO rating decision dated in February 2003; he did not appeal this decision.  Therefore, inasmuch as the Veteran's latest assertion of unemployability has yet to be addressed by the RO, the matter of entitlement to TDIU due to service-connected back disability is not properly before the Board, and is thus referred to the RO for appropriate action.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran's original claim for a psychiatric disability was received in July 2002.  At that time, he asserted that situational anxiety and depression began 15 to 20 years prior, and that his psychiatric disability was directly related to his service-connected low back disability.  In a February 2003 rating decision, the RO denied service connection for situational anxiety and depression due to physical limitations, indicating that outpatient treatment records noted that the Veteran had never been diagnosed with any psychiatric disorder until July 2002, at which time there was a diagnosis of depression and cocaine and alcohol dependence.  The RO explained that there was no indication that the Veteran's back disability had anything to do with his depression.  The RO also detailed that while adjustment disorder with mixed disturbance of emotions and conduct was diagnosed on VA examination in January 2003, this diagnosis was not recognized as a chronic condition, and instead is brought on by situational problems and is thought to be able to resolve.  In addition, there was no evidence of any psychiatric disorder during military service.  

The Board notes that during a January 2003 VA mental disorders examination, the examiner indicated that he took as credible the Veteran's report about the chronicity of his pain and the significant mood disturbance stemming from it.  Since the February 2003 denial of his original claim, VA treatment records, including recent records dated from March 2011 through June 2012 that are associated with the paperless electronic claims file, reflect current diagnoses of major depressive disorder with psychotic features.  While the Veteran has attributed his depressive symptoms on multiple occasions to obstacles securing housing and employment due to his status as a registered sex offender and in April 2011 due to problems with impotence, the treatment records also reflect ongoing complaints and treatment for his service-connected back disability, which was caused by a heavy lifting injury during service.  

Accordingly, as the Veteran still contends that he has psychiatric disability secondary to his service-connected back disability, and there is no indication that the currently diagnosed major depressive disorder with psychotic features is expected to resolve, the RO should arrange for the Veteran to undergo further VA mental disorders examination to obtain a information as to whether any currently diagnosed psychiatric disability is medically related to military service, or was caused or is aggravated by the service-connected low back disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2011).  In sum, a new VA medical opinion that addresses all applicable theories of entitlement (i.e., causation and aggravation) and relevant evidence must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding PTSD, in October 2004, the Veteran claimed that he had PTSD directly related to his military service.  Here, the record reflects that the Veteran was denied service connection for a psychiatric disorder, claimed as PTSD, by an RO rating decision dated in July 2005.  The evidence of record at the time included the Veteran's service treatment records, which contain no mention of any complaint by the Veteran, diagnosis, or treatment for psychiatric problems.  A June 1979 psychiatry consultation request to rule out a psychosomatic disorder indicates that the Veteran had a 20 month history of low back pain with 22 sick call visits for this complaint in the past year and that the extent of the disability was all out of proportion to the minimal objective signs of pain.  The consultation report indicated that the Veteran appeared at the clinic without his medical records or consult, and therefore, was not seen.  No new appointment was available before departure for Guantanamo Bay.  Clinical evaluation of the Veteran's psychiatric functioning on his February 1980 separation physical was described as normal. 

Also of record at the time of the July 2005 rating decision were VA treatment records, which showed he was admitted for pneumothorax (a collapsed lung) after a stab wound in the chest in 1996 that required a thoracotomy.  A progress note dated in December 1996 indicated that the Veteran was heavily sedated, and the nursing diagnosis included potential anxiety, right ventricle/status post thoracotomy and potential impaired gas exchange - knowledge deficit.  In August 2004, the Veteran was discharged from a private mental health and substance abuse services program.  The diagnosis was alcohol, cocaine dependence; major depression, recurrent; and PTSD.  However, the record did not identify a basis for the depression or PTSD.  VA treatment records dated in February and November 2004 reflected complaints of nightmares about being stabbed or kicked and intrusive memories of an assault a few years ago.  Other VA records documented treatment for PTSD, depression, and substance abuse, but did not reference specific military events or injuries.

The bases for the RO's July 2005 denial were that the record failed to indicate that PTSD had been clinically diagnosed; that a current diagnosis of PTSD was associated with an in-service stressor; that a psychiatric disorder, claimed as PTSD, situational anxiety, and depression, was due to the service-connected low back disability; or that such psychiatric disorder was incurred in or caused by service.  In a June 2008 VA discharge summary, the Veteran described a long history of depression and anxiety dating to approximately 1978 and reported that he was blown off his feet and injured on the flight deck of the USS Saipan (LHA-2) when a helicopter was landing.  He also stated that he was near-fatally stabbed in 1993.  This claimed traumatic event or stressor during service served as the basis for the Board reopening the claim in June 2012.  

Subsequent VA treatment records dated from March 2011 through June 2012, however, reflect that the Veteran repeatedly attributed his history of PTSD to being stabbed in the chest after service.  Indeed, while the Veteran's service treatment records reflect multiple sick call visits for low back pain, including while on the USS Saipan, the records do not document treatment for an injury sustained due to being blown off his feet as a helicopter landed as alleged.  Therefore, this claimed military stressor is not verified.  However, the post-service stabbing is verified by medical evidence and the Veteran's repeated attribution of PTSD to that experience.  

In light of all the foregoing, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist at a VA medical facility (or VA contract facility).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Regarding VA medical records, the record reflects that the Veteran has been treated for depression, PTSD, and his back disability by the Connecticut VA Healthcare System, including at the West Haven and Newington VA Medical Centers (VAMCs), and records from those facilities dating to March 2011 are reflected in the paper claims file, while records dating to June 2012 are reflected in the paperless claims file.  Hence, there remains the possibility that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Haven and Newington VAMCs all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated since June 2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection for psychiatric disability on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Haven and Newington VAMCs all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran dated since June 2012.  The RO must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA mental disorders examination, by an appropriate psychiatrist or psychologist, at a VA medical facility (or VA contract facility).

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions, to include his assertion that he has psychiatric disability due to his service-connected back disability. 

All indicated tests and studies, to include psychological  testing, if warranted, should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report ), and all clinical findings should be reported in detail.

The examiner should  clearly identify all current psychiatric disability(ies), to include PTSD, depression, and anxiety.

For purposes of diagnosis of PTSD, the examiner is hereby advised that the Veteran's claimed military stressor of being blown off his feet and sustaining an injury while a helicopter landed has not been verified, whereas a near-fatal, post-service stabbing in the chest is verified by medical evidence and multiple statements by the Veteran attributing PTSD to that stabbing.  

If a diagnosis of service-related PTSD is deemed appropriate, the examiner should clearly discuss how the diagnostic criteria for the disorder are met, to include identification of the stressor(s) underlying the diagnosis, and comment upon the relationship, if any, between the Veteran's symptoms and the verified stressor(s). 

For each diagnosed psychiatric disability other than PTSD, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability ), that the disability (a) had its onset in or is otherwise medically-related to service; or (b) was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected back disability.

The psychiatrist or psychologist should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should adjudicate the claim remaining on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim for service connection in light of pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 


(West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



